As filed with the Securities and Exchange Commission on October 27, 2011 Registration No.333-175092 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A Amendment No. 3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PROPANC HEALTH GROUP CORPORATION (Exact name of registrant as specified in its charter) Delaware 33-0662986 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification No.) 576 Swan Street Richmond, VIC, 3121, Australia +61 (0)3 9208 4182 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Mr. James Nathanielsz 576 Swan Street Richmond, VIC, 3121, Australia +61 (0)3 9208 4182 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Peter J. Gennuso, Esq. Cheryll June Calaguio, Esq. Gersten Savage LLP 600 Lexington Avenue, 10th Floor New York, NY10022 (212) 752-9700 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this registration statement. If any of the securities being registered on this Formare to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box: þ If this Formis filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Formis a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Formis a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ CALCULATION OF REGISTRATION FEE TitleofEach ClassofSecurities tobeRegistered Amounttobe Registered Proposed Maximum OfferingPrice PerShare (2) Proposed Maximum Aggregate OfferingPrice (2) Amountof RegistrationFee Common stock, $0.001 par value per share(1) $ $ $ Common stock, $0.001 par value per share(3) $ $ Total $ $ The shares of our common stock being registered hereunder are being registered for sale by the selling shareholders named in the prospectus. Under Rule 416 of the Securities Act of 1933, the shares being registered include such indeterminate number of shares of common stock as may be issuable with respect to the shares being registered in this registration statement as a result of any stock splits, stock dividends or other similar event. The proposed maximum offering price per share and the proposed maximum aggregate offering price have been estimated solely for the purpose of calculating the amount of the registration fee in accordance with Rule 457 under the Securities Act of 1933 on the basis of the last sales price of the company’s common stock. Represents shares of common stock being offered on a “best efforts” basis for the company’s benefit. The registrant hereby amends this registration statement on such date or date(s) as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933, or until the registration statement shall become effective on such date as the Commission acting pursuant to said Section8(a) may determine. The information in this prospectus is not complete and may be changed.These securities may not be sold until the registration statement filed with the Securities and Exchange Commission of which this prospectus is a part becomes effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. EXPLANATORY NOTE This registration statement contains two forms of prospectus, as set forth below: § Public Offering Prospectus.A prospectus to be used for the public offering by the registrant of up to 5,000,000 shares of common stock (the “Public Offering Prospectus”); and § Selling Shareholders Prospectus.A prospectus to be used in connection with the potential resale by the selling shareholders listed on page SS-4 hereof of up to 14,383,174 shares of our common stock (the “Selling Shareholders Prospectus”). The Public Offering Prospectus and the Selling Shareholders Prospectus will be identical in all respects except for the following principal points: § they contain different front covers; § the Shares Registered for Resale section is included in the Selling Shareholders Prospectus; § they contain different Plan of Distribution sections; § they contain different Use of Proceeds sections; § a Selling Shareholders section is included in the Selling Shareholders Prospectus; and § they contain different back covers. The registrant has included in this registration statement, after the financial statements, a set of alternate pages to reflect the foregoing differences between the Public Offering Prospectus and the Selling Shareholders Prospectus. Investors who receive the Public Offering Prospectus from the company will all be potential investors in the public offering. The purpose of the alternative prospectus in connection with the resale offering is that the selling shareholders, whose shares are being registered in the Selling Shareholders Prospectus, will be responsible for delivering the alternative prospectus in connection with the sales made by such selling Shareholders. The information in this prospectus is not complete and may be changed.These securities may not be sold until the registration statement filed with the Securities and Exchange Commission of which this prospectus is a part becomes effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, Dated October 27, 2011 PROPANC HEALTH GROUP CORPORATION PROSPECTUS 5,000,000 Shares of Common Stock This prospectus relates to the sale of a minimum amount of 500,000 (the “Minimum Shares”) and a maximum of up to 5,000,000 (the “Maximum Shares”) shares of our common stock that we are offering on a best efforts basis for up to ninety (90) days following the date of this prospectus at a fixed price of $1.50, which period may be extended by the company for up to an additional ninety (90) day period. If all shares being offered by the company are sold, we will receive an aggregate of $7,500,000, less approximately $80,375.58 in expenses. Since this Offering is being done on a best-efforts basis, we may receive no proceeds if we are not successful in selling the Minimum Shares. Funds received for subscriptions of up to the Minimum Shares will be placed into escrow.Following the sale of the Minimum Shares, any subscriptions in excess of the Minimum Shares, up the number of Maximum Shares, will be accepted on a rolling basis. Once we accept subscriptions in excess of the Minimum Shares, the funds will be deposited into an account maintained by us and be immediately available to us. This offering is a self-underwritten offering and there will be no underwriter involved in the sale of the shares.We intend to offer the Shares through our officers and directors who will not be paid any commission for such sales.The company’s officers and directors may be deemed “underwriters” within the meaning of the Securities Act of 1933, as amended, and any commissions or discounts given to any such officers and directors may be regarded as underwriting commissions or discounts under the Securities Act of 1933. We are concurrently registering up to 14,383,174 shares of our common stock which may be offered by certain shareholders of the company.Such shares will be offered at a purchase price of $1.50 per share until a market for our common stock develops.The selling shareholders may sell the shares during the ninety (90) day period beginning after the date of the prospectus, which period may be extendedby the company for an additional ninety (90) day period.The company will not receive any proceeds from the sale of the shares being offered by the selling shareholders. No public market currently exists for the shares being offered. The shares being offered by the selling shareholders will be sold at $1.50 per share until such time as the company’s shares of common stock are quoted on the OTC Bulletin Board and thereafter at prevailing market prices. publicoffering price Underwriting discountand commissions Proceedstous* Per share of common stock $ $ $ Total amount of common stock $ $ $ 7,400,000 *reflects offering expenses of an aggregate of approximately $80,375.58 Our common stock is presently not listed on any national securities exchange. Subsequent to the initial filing date of this registration statement on Form S-1, in which this Prospectus is included, we intend to have an application filed on our behalf by a market maker for approval of our common stock for quotation on the OTC Bulletin Board quotation system.No assurance can be made, however, that we will be able to locate a market maker to submit such application or that such application will be approved. The company is currently in the development stage and has minimal operations and revenues to date and there can be no assurance that the company will be successful in furthering its operations and/or revenues.Persons should not invest unless they can afford to lose their entire investment. Before purchasing any of the shares covered by this Prospectus, carefully read and consider the risk factors included in the section entitled “Risk Factors” beginning on Page 5.These securities involve a high degree of risk, and prospective purchasers should be prepared to sustain the loss of their entire investment. There is currently no public trading market for the securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined whether this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is October , 2011 TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 RISK FACTORS 5 CAUTIONARY NOTE REGARDING FORWARD LOOKING STATEMENTS 13 TAX CONSIDERATIONS 13 USE OF PROCEEDS 13 CAPITALIZATION 14 DETERMINATION OF OFFERING PRICE 14 DILUTION 14 MARKET FOR COMMON STOCK 15 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 BUSINESS 19 MANAGEMENT 30 EXECUTIVE COMPENSATION 33 PRINCIPAL SHAREHOLDERS 34 RELATED PARTY TRANSACTIONS 34 DESCRIPTION OF SECURITIES 35 PLAN OF DISTRIBUTION 36 LEGAL MATTERS 36 EXPERTS 36 ADDITIONAL INFORMATION 37 INDEX TO FINANCIAL STATEMENTS F-1 You should rely only on information contained in this prospectus.We have not authorized anyone to provide you with information that is different from that contained in this prospectus.No selling shareholder is offering to sell or seeking offers to buy shares of common stock in jurisdictions where offers and sales are not permitted.The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of our common stock.We are responsible for updating this prospectus to ensure that all material information is included and will update this prospectus to the extent required by law. PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus.You should read the entire prospectus carefully including the section entitled “Risk Factors” before making an investment decision.Propanc Health Group Corporation, is referred to throughout this prospectus as “Propanc,” the “Company,” “we,” “our” or “us.” Our Company We are a research and development company whose primary activity is to develop new treatments for chronic diseases, in particular, cancer.We have generated very limited revenue, have no cancer treatment products available to market and have no products which have reached the clinical trial stage.We require substantial additional financing to develop our products. In January 29, 2011, we completed an exchange offer with the shareholders of Propanc Pty Ltd., an Australian entity, which is now our operating subsidiary.Pursuant to the exchange offer, each shareholder of Propanc Pty Ltd. received one share of our common stock for every share of Propanc Pty Ltd. that such shareholder owned, and as a result thereof, we issued an aggregate of 64,700,525 shares of our common stock the shareholders of Propanc Pty Ltd.On the date of the exchange offer, the 64,700,525 shares of Propanc Pty Ltd., common stock that were exchanged for shares in Propanc Health Group Corporation represented 100% of total stock of Propanc Pty Ltd at that time. The nature of operations of the Australian subsidiary prior to the exchange offer was, and continues to be, focused on research and development activities for chronic diseases, in particular cancer.Since the establishment of the Australian subsidiary in late 2007, James Nathanielsz has served as CEO and in collaboration with its directors, established the company’s research and development programs, set up joint research collaborations with academic institutions and developed its intellectual property base for commercial purposes. We had nominal assets and liabilities as of the time of the exchange offer.All historical references in this prospectus are to Propanc Australia.All references in this prospectus are to U.S. dollars. Upon effectiveness of the registration statement of which this prospectus is a part, we will conduct the sale of up to 5,000,000 shares of our common stock being registered herein, which we are offering on a self-underwritten, best-efforts basis, utilizing the efforts of our officers and director.We plan to offer our shares to the public at a price of $1.50 per share, with a minimum of 500,000 shares to be sold.Funds received for subscriptions of up to the Minimum Shares will be placed into an escrow account to be established with an independent third party.At this time, the company has not identified an escrow agent but anticipates that it will be able to identify and retain a suitable agent prior to the effectiveness of the registration statement.In the event that the company is unable to sell the Minimum Shares, the company will return any proceeds received from investors who have purchased shares pursuant to the best efforts offering, without interest, within five (5) days from the termination of the offering.There are no minimum shares required to be purchased by an investor and there are no other minimum requirements relating to the best efforts offering other than as set forth herein. Our officers and directors will not purchase any shares under this offering.We will keep the offering open until we sell all of the shares registered, or for ninety (90) days from the date of this prospectus, whichever occurs first.The company may also elect to extend the offering for up to a further ninety (90) days, if all shares have not been sold by the end of the initial ninety (90) day period. There is no public market for our common stock. To date, we have not obtained listing or quotation of our securities on a national stock exchange or association, or inter-dealer quotation system. We have not identified any market makers with regard to assisting us to apply for such quotation. We are unable to estimate when we expect to undertake this endeavor or whether we will be successful. In the absence of listing, no public market is available for investors in our common stock to sell the shares offered herein. We cannot guarantee that a meaningful trading market will develop or that we will be able to get the shares listed for trading. The company is concurrently registering up to 14,383,174 shares of our common stock which may be offered by certain selling shareholders at a price of $1.50 per share until a market for our common stock develops.Such selling shareholders include certain of our officers and directors who are assisting with the sale of the shares being registered on a best efforts basis.Potential investors who are purchasing shares pursuant to the best efforts offering will receive copies of the prospectus relative to such offering while purchasers who purchase shares from the selling shareholder who are also officers and directors of the company will receive the selling shareholder prospectus. Corporate Information We are a Delaware corporation formed on November 23, 2010.Our principal executive offices are located at 576 Swan Street, Richmond, VIC, 3121, Australia.Our phone number is +61(0)39208-4182 and our website can be found at www.propanc.com.The information on our website does not form a part of this prospectus. 1 THE OFFERING Common Stock Outstanding Prior to the Offering: Common Stock Offered by the Selling Shareholders: Common Stock Offered by the Company: A minimum of 500,000 shares (the “Minimum Shares”) and a maximum of up to 5,000,000 shares (the “Maximum Shares”) of common stock , $0.001 par value per share, on a best efforts basis at a fixed price of $1.50 per share. Common Stock Outstanding Immediately Following the Offering: 72,479,123,upon the sale of the Minimum Shares, or76,979,123 if the Maximum Shares are sold. Offering Period The shares are being offered for a period of up to ninety (90) days following the date of this prospectus at a fixed price of $1.50, which may be extended by the company for up to an additional ninety (90) day period. Use of proceeds: We will not receive any proceeds from the sale of the shares of common stock being offered by the selling shareholders.The selling shareholders named herein will receive all proceeds therefrom. Please see “Selling Shareholders” beginning on page SS-3. We are offering a maximum of up to 5,000,000 shares of common stock on a best efforts basis at a fixed price of $1.50 per share, and accordingly we would receive gross proceeds of up to $7,500,000 assuming that all 5,000,000 shares are sold. We intend to use the net proceeds received from the sale of the shares of common stock pursuant to the best efforts offering for the purpose of clinical trials, continued research and development, the expansion of our business and for general working capital.There can be no assurance that we will sell any of such shares and accordingly, we may receive no proceeds from the offering if we are not successful in selling the Minimum Shares.Please see “Use of Proceeds” beginning on page 13. Market for Common Stock There is no public market for our common stock. After the effective date of the registration statement of which this prospectus is a part, we intend to try to identify a market maker to file an application on our behalf to have our common stock quoted on the OTC Bulletin Board. In order for such application to be accepted, we will have to satisfy certain criteria in order for our common stock to be quoted on the OTC Bulletin Board. We currently have no market maker that is willing to list quotations for our stock. There is no assurance that a market maker will be willing to quote our stock, that the Financial Industry Regulatory Authority or FINRA will approve such application, that a trading market will develop, or, if developed, that it will be sustained. 2 Dividend Policy We have not declared or paid any dividends on our common stock since our inception, and we do not anticipate paying any such dividends for the foreseeable future. Risk Factors: See “Risk Factors” beginning on page5 of this prospectus for a discussion of factors you should carefully consider before deciding to invest in shares of our common stock. Currently issued and outstanding. There are no outstanding options, warrants or other rights to obtain securities of Propanc associated with this offering. SUMMARY FINANCIAL DATA The following summary of our financial data should be read in conjunction with, and is qualified in its entirety by reference to “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our consolidated financial statements, appearing elsewhere in this prospectus. Statements of Operations Data YearEnded June 30, YearEnded June 30, For the period from October 15,
